DETAILED ACTION
1.	This office action is for the examination of reissue application 15/053,676 filed on February 25, 2016, of U.S. Patent No. 8,658,994 (hereinafter “the '994 patent”), responsive to amendments and arguments filed on November 11, 2021 in response (“the Response”) to the Final Office Action mailed on April 30, 2021.  
	Claims 1-20 are patent claims and claims 20-58 are new claims added in this reissue application.  Claims 1-22, 26, 28, 30, 33, 38-46, 49, 51-52, 54-56, and 58-67 were pending prior to the latest amendments.  In the Response, Applicant cancelled claim 45 and added claims 68-72.  Claims 1-22, 26, 28, 30, 33, 38-44, 46, 49, 51-52, 54-56, and 58-72 are pending.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘994 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments and Arguments            
Claim Rejections – Double Patenting
5.	Applicant requests that obviousness-type double patenting rejections be held in abeyance until the claims of this application become allowable except for the obviousness-type double patenting rejection.  All double patenting rejections made in the previous Office actions are maintained.  All double patenting rejections at pages 63-71 of the Office action mailed on March 2, 2018 are incorporated by reference herein.

Claim Rejections – Recapture
6.	Independent claim 11 was amended to include the surrendered subject matter.  Accordingly, the rejection of claim 11 and its dependent claims for recapture is withdrawn.  

Claim Rejections – Original Patent
7.	Applicant incorrectly asserts that the Office Action indicated that the 35 U.S.C. 251 rejections are based on the same reasoning as that stated with regard to the rejections under 35 

Claim Rejections – 35 USC 112, 1st Paragraph
8.	Regarding claim 10, Applicant argues that the term “modified to provide high speed” in paragraph [0047] of the specification supports the claim “adjusting a pulse frequency of the digital beam to enhance surface sublimation on the workpiece.”  The examiner disagrees.  The full sentence in paragraph [0047] that Applicant relies on as support for the claim is “The physical properties of a beam of charged particles traveling along an axis with a distribution traverse to the axis can be modified to provide a high speed, digital (or “pulse”) distribution writing beam.”  This sentence merely states that a beam of charged particles can be pulsed at high speed.  There’s nothing in the sentence regarding adjusting a pulse frequency to enhance surface sublimation on the workpiece as claimed.

9.	Regarding claim 17, Applicant argues that the statement “digital beam can leverage the pixel dose variation to improve edge quality” in paragraph [0115] and Figures 19A and 20 showing a CMOS device comprising NMOS transistors and PMOS transistors support the limitations of claim 17.  The examiner disagrees.  The limitation “altering the parameter is during directing the beam between transistors on the workpiece” is not disclosed anywhere in 

10.	Regarding claim 18, Applicant cites paragraph [0133] of the application that states “In some embodiments, portions and/or all of the work piece is heated during exposing” and asserts that “it is only possible to heat “portions” by the exposing beam itself as any external heating would heat the entire wafer.”  According to Applicant, this disclosure fully supports the recitations of claim 18.  However, Applicant does not provide a persuasive argument as to how heating a portion of the workpiece teaches the limitation “transferring heat to surface molecules on the workpiece by implanting the at least one ion species into the workpiece.”  There’s no disclosure of any transfer of heat, much less to surface molecules on the workpiece specifically by implanting one ion species into the workpiece.
 
11.	Regarding claims 30, 33, 42, and 43, Applicant asserts that paragraph [0082] and Figure 7 disclose plural beams without any explanation.  The examiner inspected the cited paragraph and the Figure but is unable to discern any disclosure of plural/multiple beams.
  
12.	Regarding claim 40, the claim recites “wherein the workpiece is selected from the group consisting of an individual target, a conductor, an insulator, a semiconductor, a mineral, a polymer or a combination thereof.”  Applicant cites paragraph [0161] highlighting certain words in the paragraphs but fails to identify and explain how the highlighted words support even one of 

13.	Claim 55 recites the limitation “wherein the implanted particles are used to charge a material that is below the surface of the workpiece.”  Applicant merely asserts that “such a charging of material is the result of the expressly disclosed ion implantation which is a process that is explained throughout the specification” citing an entire book without any cogent argument as to how the cited book supports Applicant’s arguments and an explanation as to why the limitation is the result of a process that is explained throughout the specification, i.e. inherent in the process.  This amounts to a mere allegation.  The examiner notes that if this limitation is an inherent result of the claimed process, the claim is non-limiting, which is a violation of 35 U.S.C. 112, 4th paragraph. 

14.	Claim 56 recites the limitation “wherein the implanted particles are used to see the surface workpiece for nuclear adsorption.”  Applicant argues that paragraph [0137] supports this limitation.  Applicant also cites two patents and an article.  However, Applicant’s argument is not persuasive because Applicant fails to explain how the paragraph, the cited patents and the article support the limitation.



16.	Regarding claims 61-67, Applicant merely cites certain paragraphs and highlights certain words, phrases, or sentences in those paragraphs, without any explanation as to how the paragraphs provide support for the limitations claimed.  To overcome the rejection, Applicant must provide a cogent argument explaining how the disclosure provide support for the actual limitations, not mere citations accompanied by a naked assertion that the cited paragraphs fully support the limitations of the claims.

Claim Rejections – 35 USC 112, 2nd Paragraph
17.	Applicant asserts that each of the individual streams can form “various temporal distribution of one stream”, or into multiple various temporal distribution stream.  This argument is not persuasive because Applicant fails to explain how “one or more individual streams,” which are things that have been formed by the claimed process, can comprise an act of “forming” other “streams.”  The examiner is not aware of any physical thing that comprises an act or a method step.

Claim Rejections – 35 USC 112, 4th Paragraph
18.	Applicant argues that the Office action does not cite any portion of the MPEP that allows for such a use of inherency in supporting such a rejection under 35 USC 112, 4th paragraph.  This 

Claim Rejections - 35 USC § 103
19.	Applicant’s arguments have been fully considered but they are not persuasive.  Applicant discusses four of the references applied in the rejections individually, characterizing them in a certain way and comparing their teachings with the specification of the application.  Applicant argues that Saadatmand’s digital beam does not deflect the beam or use the term in reference to a “virtual digital stencil.”   Applicant also argues that both Simpa and Saadatmand blank the beam on and off, but neither synchronize the bunched beam to the deflection system bypassing the need of a blanker as claimed in the present application.  This is not a persuasive argument because synchronizing the bunched beam to the deflection system bypassing the need of a blanker is not claimed as Applicant asserts.  Arguing limitations that are not in the claims is not the best way to overcome rejections base on prior art references.  Also, Applicant failed to address the actual rejections based on the combined teachings of the references applied in the rejections.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objection - 37 C.F.R. 1.173

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Applicant has not provided any explanation of the support in the disclosure of the patent for the changes made to the claims for the amendments to claims 54-56 and 68-72.  Although Applicant cited various paragraphs in the specification as support, there was no explanation as to how the cited paragraphs support the specific limitations of the claims.  Applicant must explain how each of the limitations of the new claims are supported in the specification with reference to specific passages in the specification with accompanying explanations, not mere citations to columns and lines or paragraph numbers in the specification.  Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may result in additional new rejections under that statute.

21.	37 CFR 1.173 (g) states:
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 
New claims 54-56 and 57 are underlined to indicate added matter but also use square brackets to indicate matter to be omitted.  The use of both underline and brackets for the same limitation is inconsistent.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


23.	Claims 10, 17, 18, 30, 33, 40-44, 46, 49, 55-56, 58, and 61-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the The examiner reviewed the portions of the specification Applicant cited as support for newly added claim limitations and found that the rejected claims are not supported as alleged in the filing papers.


24.	Claim 10 recites the limitation “additionally comprising adjusting a pulse frequency of the digital beam to enhance surface sublimation on the workpiece.”  This limitation is not supported.  See response to argument section above.
 
25.	Claim 17 recites “altering the parameter is during directing the beam between transistors on the workpiece.”  This limitation is not supported.  See response to argument section above.

26.	Claim 18 recites “additionally comprising transferring heat to surface molecules on the workpiece by implanting the at least on ion species into the workpiece.”  This limitation is not supported.  See response to argument section above.

27.	Claims 30, 33, 42, and 43 require forming one or more streams, beams or beamlets, in forming a beam step.  These limitations are not supported.  See response to argument section above.

28.	Claim 40 recites the limitation “wherein the workpiece is selected from the group consisting of an individual target, a conductor, an insulator, a semiconductor, a mineral, a 

29.	Claim 44 recites the limitation “wherein the altering comprises forming a beam of more than one ion species.”  This limitation is not supported.  The specification does not disclose that forming a beam of more than one species is a parameter of the beam that adjusts a spacing between ions in the beam. 

30.	Claim 46 recites the limitation “wherein altering the beam energy comprises varying the beam energy between about 5 and 500 keV.”  This limitation is not supported.  The specification does not disclose that the beam energy is a parameter for adjusting a spacing between ions in the beam.

31.	Claim 49 recites the limitation “wherein the altering is during directing the beam across a dies on the workpiece.”  This limitation is not supported.  There’s no disclosure that beam spacing parameters are altered during the step of directing the beam across a die.  

32.	Claim 55 recites the limitation “wherein the implanted particles are used to charge the under a material that is below the surface of the workpiece.”  This limitation is not supported by the specification as alleged.



34.	Claim 58 recites the limitation “wherein the implanted particles are used to remove surface molecules.”  This limitation is not supported by the specification as alleged.

35.	Regarding claims 61-67 and newly added claims 68-72, the examiner reviewed the paragraphs Applicant cited as support the claims, but was unable to discern the limitations in the cited paragraphs.  To overcome the rejection, Applicant must clearly explain how the cited paragraphs disclose each of the specific limitations of each of the claims.  General allegations that cited paragraphs provide support for the claims are insufficient to overcome the rejection.

36.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 33 recites “forming one or more individual streams and the one or more individual streams comprises forming various temporal distributions of the one or more individual streams”.  It is not clear what it means for streams to comprise an act of forming.  A stream is not a method that can comprise acts or method steps.

Claims 54 and 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the Applicant’s response filed on September 26, 2019, Applicant asserted that the limitation of claim 55 “wherein the implanted particles are used to charge a material that is below the surface of the workpiece” is taught by the specification because such a charging of material is inherent in any ion implantation.  Thus, by Applicant’s admission, limitation of claim 55 is inherent and does not further limit its parent claim.  Claim 54 recites “wherein the implanted particles are used to charge the surface workpiece.”  If charging below the surface of the workpiece is inherent, charging the surface of the workpiece must also be inherent because the beam of particles would hit the surface before it can penetrate into material below the surface.   The Examiner notes that in the Applicant’s responses filed on December 9, 2020 and November 1, 2021, Applicant has not provided an adequate response in any meaningful way.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Rejection under 35 U.S.C. 251 – Original Patent
38.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as follows:
Examiners should review the reissue application to determine if: 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 
(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. 

In Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765 (Fed. Cir. June 17, 2019) Federal Circuit stated, 
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676 (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid.”
(emphasis added).

39.	Claims 10, 17, 18, 30, 33, 40-44, 49, 55-56, 58, and 61-72 are rejected under 35 USC 251 for claiming subject matter that is not directed to the invention disclosed in the original patent.
	The specification of the original patent does not do more than merely suggest or indicate a method of implanting an article onto a workpiece with limitations as claimed.  It 


Claim Rejections - 35 USC § 103
40.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


41.	Claims 1, 8, 10-14, 16-20, 22, 30, 33, 39-42, 44, 46, 49, 51, 59, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2003/0038254 A1 (hereinafter “Saadatmand”) in view of US Patent No. 6,465,795 (“Madonado”) or US Patent Application Publication No. US 2008/0302979 A1 (“Kozakai”)

42.	With respect to claim 1, Saadatmand discloses method of implanting particles into a workpiece, the method comprising:
forming a digital beam of charged particles in an axial direction (see paragraph 4); 
adjusting and fixing an axial spacing between the charged particles along the digital beam (see paragraph 5 Saadatmand teaches bunched ion beam to impart ions onto a workpiece; see also paragraph 8); and 
directing the beam onto the workpiece in a pattern in an exposure chamber, so as to implant the charged particles in the workpiece in the pattern (see paragraph 5).

	Madonado specifically teaches that in a charged particle system, a beam of charged particle is selectively directed to various points on the device to create a pattern.  See Madonado c1:25-41.  Kosakai also discloses that irradiating a workpiece in a predetermined pattern with a focused ion beam is a prior art practice.  See Kosakai paragraph [001].  
It would have been obvious to one of ordinary skill in the art to direct the digital beam in the system of Saadatmand onto the workpiece in a pattern as taught by Madonado and Kosakai to make a semiconductor product because semiconductor products require deposition or etching in a pattern.  Saadatmand does not explicitly disclose directing a beam in a pattern because this is well known in the prior art as confirmed independently by Madonado and Kozakai.  Madonado and Kozakai fills this “gap” which is well known to one skilled in the art for the benefit of one who is not skilled in the art.  

43.	With respect to claim 8, forming the digital beam comprises creating temporally and spatially resolved digital flashes comprising at least one particle per digital flash (see rejection of claim 1 above, bunched ion group comprises more than one particle).

additionally comprises adjusting a pulse frequency of the digital beam to enhance surface sublimation on the workpiece (see paragraphs 38 and 40).

45.	With respect to claims 19, 39-40, and 52, Saadatmand discloses a manufactured workpiece (see paragraph 2).

46.	With respect to claim 11, Saadatmand discloses a method of implanting at least one dopant into a workpiece, the method comprising: 
forming a beam comprising a series of particles of at least one ion species (see rejection of claim 1 above); 
directing the beam onto the workpiece in a pattern thereby implanting the particle into the workpiece in the pattern (see claim 1 above); and 
during directing, altering at least one parameter of the particles in the beam (see paragraphs 34, 40, and claims 5 and 6).

47.	With respect to claim 12, the parameter comprises ion species (see paragraphs 34 and 40, Saadatmand teaches adjusting gaps to tune to ion species).

48.	With respect to claim 13, the parameter comprises beam energy (see paragraphs 34 and 40, Saadatmand teaches adjusting power source parameters, which changes beam energy).

altering the beam energy comprises varying the beam energy between about 5 and 500 keV (see paragraph 3).

50.	With respect to claim 16, altering the parameter is during directing the beam across a transistor on the workpiece (see paragraphs 3-5, Saadatmand’s ion buncher is used to manufacture semiconductor products in wafers).

51.    With respect to claims 17 and 49, altering the parameter is during directing the beam across between transistors on the workpiece (see paragraphs 3-5, Saadatmand’s ion buncher is used to manufacture semiconductor products in wafers).

52.	With respect to claim 18, additionally comprising transferring heat to surface molecules on the workpiece by implanting the at least one ion species into the workpiece (see paragraphs 3-5, Saadatmand’s ion buncher is used to manufacture semiconductor products in wafers with ion implanter).

53.	With respect to claim 19, Saadatmand discloses a workpiece manufactured by the method of claim 11 (Saadatmand, paragraph [005]).

54.	With respect to claim 20, Saadatmand discloses a method of processing to implant material into a workpiece, the method comprising: 
directing a beam comprising charged particles which are spaced along a longitudinal direction of the beam onto the workpiece in a pattern in an exposure chamber , such that charged particles of the beam are sequentially directed to different positions on the workpiece (see column 1, lines 10-21 of US Patent No. 4,667,111, which is incorporated by reference in paragraph 5 of Saadatmand).

55.	With respect to claim 22, Saadatmand discloses a method of implanting particles into a workpiece, the method comprising: 
forming a digital beam comprising charged particles with a beam buncher by adjusting longitudinal spacing between the charged particles along the axis; and 
directing the digital beam onto the workpiece in a pattern in an exposure chamber.  See rejection of claim 1 above.  Saadatmand teaches a method of implanting particle into a workpiece using a beam buncher.

56.	With respect to claim 30, the forming of the digital beam comprises forming one or more individual streams and the one or more individual streams comprises forming various spatial distributions of the one or more individual streams (see paragraph 8, Saadatmand teaches using asymmetrical gaps in a beam). 

57.	With respect to claim 33, the forming digital beam comprises forming one or more individual streams and the one or more individual streams comprises forming various temporal distributions of the one or more individual streams (see paragraph 8).

58.	With respect to claim 39, Saadatmand discloses a workpiece manufactured by the method of claim 22 (paragraph [005]).

59.	With respect to claims 41-42, Saadatmand discloses a method of implanting at least one dopant into a workpiece, the method comprising: 
forming a beam comprising groups of at least one ion species (see rejection of claim 1); 
directing the beam onto the workpiece in an pattern (see rejection of claim 1); and
during directing, adjusting a spacing between ions in the beam of at least one ion species to form groups by altering at least one parameter of the beam (see rejection of claim 11 above).

60.	With respect to claim 44, 46, see the rejection of claims 12, 14 above, respectively.

61.	With respect to claim 51, see rejection of claim 18 above.

62.	With respect to claim 59, see rejection of claim 1 above.

63.	With respect to claim 60, Saadatmand and Madonado disclose the method of claim 1, further comprising defining the pattern with a computer aided design (CAD) (see Madonado, c1:9-24).

64.	Claims 2-3, 6, and 54-56, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadatmand and Madonado or Kosakai as discussed above and further in view of US Pat. No. 4,957,771 issued to Enloe (“Enloe”).

65.	With respect to claim 2, Saadatmand teaches all of the limitations of the parent claim 1 as discussed above.  However, Saadatmand does not specifically disclose the dosage of the beam.  On the other hand, Enloe specifically discloses a dosage of the beam [that] is less than about 5x1017 charged particles/cm2 (Enloe. column 3, lines 7-22 or c3:7-22).
	It would have been obvious to one of ordinary skill in the art to set the dosage of the beam to be less than about 5x1017 charged particles/cm2 at the time of the invention, because Enloe provides evidence that capability to achieve this density was existed in 1990, more than 10 years before Saadatmand’s invention.  Enloe specifically discloses that “the time the material is exposed to the beam determines the concentration of metal atoms per unit area near the surface”.  

66.	With respect to claim 3, a dosage of the beam is less than about 5x1010 charged particles/cm2 (see rejection of claim 2 above).

67.	With respect to claim 6, the method further comprises annealing after implanting the charged particles into the workpiece (Enloe, Figure 2).

68.	With respect to claim 54, the implanted particles are used to charge the surface workpiece (see Enloe, c2:60-67).

69.	With respect to claim 55, the implanted particles are used to charge the under a material that is below the surface of the workpiece (see Enloe, c4:51-55).

the implanted particles are used to seed the surface workpiece for molecular adsorption (Enloe, c1:54-56, c2:60-67).

71.	Claims 4-5, 26, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadatmand and Madonado or Kosakai and further in view of US Pat. No. 7,242,012 issued to Leedy (“Leedy”).

72.	With respect to claim 4, Saadatmand teaches all of the limitations of parent claim as discussed above.  However, Saadatmand does not teach that the workpiece is resistless.  On the other hand, Leedy discloses a semiconductor manufacturing process where the workpiece is resistless while directing the beam (Leedy, c33:24-28).  
It would have been obvious to one of ordinary skill in the art to use Leedy’s teachings in Saadatmand’s manufacturing process to work on a workpiece that is resistless for significant cost and particulate contaminant advantages.  Applying a known process (Saadatmand’s semiconductor manufacturing process) to known material (resistless workpiece) to yield a predictable result is obvious under KSR.

73.	With respect to claims 5 and 26, Leedy teaches exposing a surface of the workpiece to a reactant during directing the beam (c33:32-35).

74.	With respect to claim 58, the implanted particles are used to remove surface molecules (see Abstract, Leedy teaches etching which involves removal of surface molecules).

Claims 7, 21, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadatmand and Madonado or Kosakai and further in view of US Patent Application No. 2006/0169924 filed to Purser et al. (“Purser”).

76.	With respect to claim 7, Saadatmand and Madonado or Kosakai teaches all of the limitation of the parent claim as discussed above as well as forming a stream of particles and digitizing the stream.  However, Saadatmand does not specifically disclose collimating the stream along an axis of propagation.  On the other hand Purser discloses a process of controlling the characteristic of implanter ion beam that includes collimating the stream along an axis of propagation (paragraph 44, Figure 2).
	It would have been obvious to one of ordinary skill in the art to use Purser’s teachings in Saadatmand’s manufacturing process to collimate the beam to return the beamlets to parallelism (see paragraph 72 and Figure 15).

77.	With respect to claim 21, Saadatmand, Madonado (or Kosakai) and Purser teach a chamber for exposing a workpiece to charged particles, the chamber comprising: 
a charged particle source configured to generate a stream of charged particles (see rejection of claim 1 above); 
a collimator configured to collimate and direct the stream of charged particles from the charged particle source along an axis of propagation (see rejection of claim 7 above); 
a beam digitizer downstream of the collimator, the beam digitizer configured to create a digital beam comprising groups of at least one charged particle by adjusting longitudinal spacing between the charged particles along the axis (see rejection of claims 1 and 22 above ); and 
a deflector downstream of the beam digitizer configured to deflect the groups of charged particles (paragraph 66).
	It would have been obvious to one of ordinary skill in the art to use collimator and deflector teachings of Purser in the process of Saadatmand to be able to better control the charged particle streams (see Purser claim 28).

78.	With respect to claim 28, forming the digital beam comprises: 
forming a stream of the particles (see rejection of claim 1 above); 
collimating the stream along an axis of propagation (see rejection of claim 7 above); and digitizing the stream (see rejection of claim 22 above).

79.	Claims 1, 9, 22, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,469,950 issued to Taylor et al. (hereinafter “Taylor”) in view of Saadatmand.

80.	With respect to claim 1, Taylor discloses method of implanting particles into a workpiece, the method comprising:
forming a beam of charged particles in an axial beam direction (see Figure 1); 
and directing the beam onto the workpiece in a pattern in an exposure chamber, so as to implant the charged particle into the workpiece in the pattern (see c3:45-68).
form a digital beam by adjusting and fixing an axial spacing between the charged particles in the beam along the axial direction(see paragraph 5 Saadatmand teaches bunched ion beam to impart ions onto a workpiece; see also paragraph 8).
	It would have been obvious to use Saadatmand’s teaching of buncher to manufacture semiconductor devices in the semiconductor device manufacturing process of Taylor to improve the process and increase efficiency (see Saadatmand paragraph 5).

81.	With respect to claim 22, see rejection of claim 1 above.

82.	With respect to claim 9, directing the digital beam comprises: 
deflecting the digital beam using a series of deflection stages disposed longitudinally along an axis of propagation of the beam (see Figure 1, deflection coils 40); and 
demagnifying the beam (see Figure 1, demagnifying lense 36).

83.	With respect to claim 38, directing the digital beam comprises:
	deflecting the digital beam using a series of deflection stages disposed longitudinally along an axis of propagation of the beam; and demagnifying the digital beam (see rejection of claim 9).

Claims 1, 8, 10-14, 16-20, 22, 30, 33, 39-42, 44, 46, 49, 51, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,149,976 issued to Sipma (hereinafter “Sipma”) in view of Saadatmand.

85.	With respect to claim 1, Simpa discloses a method of implanting particles into a workpiece, the method comprising:
forming a beam of charged particles in an axial direction (see Figure 1); 
and directing the beam towards the workpiece in a pattern in an exposure chamber so as to implant the charged particle into the workpiece in the pattern (see c2:50-68).
However, Sipma does not specifically teach that axial spacing between the charged particles along the beam is adjusted.  On the other hand Saadatmand teaches using a buncher to form a digital beam by adjusting and fixing an axial spacing between the charged particles along the beam (see paragraph 5 Saadatmand teaches bunched ion beam to impart ions onto a workpiece; see also paragraph 8).

86.	With respect to claims 11, 22, 41, see the rejection of claim 1 above.

87.	With respect to claims 8, 10, 12-14, 16-20, 30, 33, 39-40, 42, 44, 46, 49, 51, see the rejection of these claims as being unpatentable in view of Saadatmand, Maldonao, and Kazakai. 

Conclusion
88.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992